ICJ_048_NorthernCameroons_CMR_GBR_1962-07-10_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE DU

CAMEROUN SEPTENTRIONAL
(CAMEROUN c. ROYAUME-UNI)

ORDONNANCE DU 10 JUILLET 1962

1962

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING

THE NORTHERN CAMEROONS
(CAMEROUN ». UNITED KINGDOM)

ORDER OF 10 JULY 1962
La présente ordonnance doit étre citée comme suit:

« Affaire du Cameroun septentrional
(Cameroun c. Royaume-Uni),
Ordonnance du ro juillet 1962: C. I. J. Recueil 1962, p. 148. »

This Order should be cited as follows:

“Case concerning the Northern Cameroons
(Cameroun v. United Kingdom),
Order of 10 July 1962: I.C.]. Reports 1962, p. 148.”

 

N° de vente: 2 61
Sales number

 

 
148

INTERNATIONAL COURT OF JUSTICE

YEAR 1962

10 July 1962

CASE CONCERNING

THE NORTHERN CAMEROONS
(CAMEROUN ». UNITED KINGDOM)

ORDER

Present: President WiNiARSKi; Vice-President ALFARO; Judges
BASDEVANT, MORENO QUINTANA, WELLINGTON’ Koo,
Sir Percy SPENDER, Sir Gerald FITZMAURICE, TANAKA,
BUSTAMANTE Y RIVERO, JESSUP, MORELLI; Registrar
GARNIER-COIGNET.

The International Court of Justice,

composed as above,
after deliberation,

having regard to Article 48 of the Statute of the Court and to
Article 37 of the Rules of Court,

Makes the following Order:

Having regard to the Order of 25 April 1962, extending to
17 July 1962 the time-limit for the filing of the Counter-Memorial
of the United Kingdom of Great Britain and Northern Ireland;

Whereas, by a letter dated 21 June 1962, the Agent of the Gov-
ernment of the United Kingdom requested that this time-limit be
extended to 14 August 1962;

Whereas, by a letter dated 26 June 1962, the Agent of the Govern-
ment of the Federal Republic of Cameroun was informed of this
request and asked to make known the views of his Government
on it;

4

1962
10 July
General List:
No. 48
NORTHERN CAMEROONS (ORDER OF IO VII 62) 149

Whereas, by a letter dated 5 July 1962, the Agent of the Federal
Republic of Cameroun stated that his Government ‘accepted the
principle of the extension ... requested”,

THE CouRT

extends to 14 August 1962 the time-limit for the filing of the
Counter-Memorial of the United Kingdom of Great Britain and
Northern Ireland.

Done in French and in English, the French text being authori-
tative, at the Peace Palace, The Hague, this tenth day of July,
one thousand nine hundred and sixty-two, in three copies, one
of which will be placed in the archives of the Court and the
others transmitted to the Government of the Federal Republic of
Cameroun and to the Government of the United Kingdom of Great
Britain and Northern Ireland, respectively.

(Signed) B. WINIARSKI,
President.

(Signed) GARNIER-COIGNET,
Registrar.
